UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7724


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LUIS BONILLA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:95-cr-00522-LMB-2)


Submitted:    December 17, 2009            Decided:   December 30, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luis Bonilla, Appellant Pro Se.   Bernard James Apperson, III,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Luis   Bonilla        appeals   the   district    court’s     order

denying his motion captioned “Counter Claims by Luis Bonilla

Real Party Motion Filed Under All Writ Act of 28 U.S.C. § 1651.”

We   have    reviewed   the    record    and   find   no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Bonilla, No. 1:95-cr-00522-LMB-2 (E.D.

Va. filed Aug. 24, 2009; entered Aug. 25, 2009).                     We dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the   materials    before   the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2